DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-25, filed March 20th 2020 are the subject matter of this Office Action.
Priority
Acknowledgement is made of Applicants claim to priority from U.S. Provisional Application 62822362 filed 03/22/2019. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to the method of treating a patient with an eye disorder selected from the group consisting of presbyopia, glaucoma, or halos and glare, the 
Accordingly, one of ordinary skill in the art prior to the time of the invention would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant is presently seeking protection.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11-13, 16-18, 21, 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silvestrini (U.S Patent 4,307,096 published 12/22/1981).
Silvestrini teaches the method of treating glaucoma in a subject in need comprising administering a therapeutically effective amount of 3-[2-4-(2-tolyl)-1-piperazinyl-)ethyl]-5,6,7,8-tetrahydro-s-triazol-[4,3-a]pyridine (abstract, col. 6 lines 1-25, col. 8 lines 5-25, claims 1, 4).
 
    PNG
    media_image1.png
    583
    959
    media_image1.png
    Greyscale

As evidenced by CAS Registry database, said 3-[2-4-(2-tolyl)-1-piperazinyl-)ethyl]-5,6,7,8-tetrahydro-s-triazol-[4,3-a]pyridine corresponds to the claimed dapiprazole. 
Silvestrini teaches that said agent reduces ocular pressure in a subject in need. Said regimen is administered via an injection in a dose of 0.1-1 mg/kg disorder. Topical administration of said agent via an eye drop form in a concentration of 0.25-0.5% wt. is also embraced in the methodology of Silvestrini (col. 8 lines 5-25). Preparing said compound in a hydrochloride salt formulation to treat the disclosed ocular disorder is . 
 
 
Claim(s) 1, 3-5, 11, 13-14, 16-21, 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mastropasqua (Ophthalmic Res Vol. 28 pages 312-318. Published 1996).
 Mastropasqua teaches topical administration of an 0.5% wt. dapiprazole eye drop solution to treat patients comprising pigmentary glaucoma. Said dapiprazole regimen effectively reduced intraocular pressure in the glaucoma patient as well as cleared pigment from the trabecular meshwork (abstract, page 317 right col., page 318). Administration of said eye drops 3 times per day is embraced in the methodology of Mastropasqua. 
As evidenced by Giakoumaki (Journal of Psychopharmacology Vol. 19 pages 139-148. Published 2005), each drop of 0.5% wt. dapiprazole eye drop solution is 20 L (abstract, page 140 right col.).  Therefore, administration 3 times per day corresponds to a volume of 120 L (20 L *3 to each eye). Additionally, each drop contains 0.1 mg, (0.02mL * 0.5g/100mL), and therefore said methodology embraces the administration of 0.01 mg/kg per day to a human patient (0.6 mg to a 60 kg human patient; See Reagan-Shaw FASEBJ Vol. 22 pages 659-661. Published 2007 Table 1 for average weight of an adult human).  
 
Claim(s) 1, 7-8 11, 13-22, 24-25  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alster (Graefe’s Arch Clin Exp Ophthalmol Vol. 234 pages S139-S141. Published 1996).
 Alster teaches the treatment of haloes and glare from night driving in subjects who have received photorefractive keratectomy surgery comprising topical administration of dapiprazole in a 0.5% wt. eyedrop formulation, wherein said dapiprazole is effective at reducing the subjective discomfort afforded by night haloes in said patients (abstract, pages s140-s141, Table 1). Two drops of 0.5% wt. dapiprazole was administered in one eye of each subject in a one-time treatment (page s140 left col. patients and methods).
 As evidenced by Giakoumaki (Journal of Psychopharmacology Vol. 19 pages 139-148. Published 2005), each drop of 0.5% wt. dapiprazole eye drop solution is 20 L (abstract, page 140 right col. ). Therefore, administration of 2 drops of 0.5% wt. dapiprazole to one eye corresponds to a volume of 40 L, which reads on the limitation of “about 50L”. Additionally, each drop contains 0.1 mg, (0.02mL * 0.5g/100mL), and therefore said methodology embraces the administration of 3.3 g/kg per day to a human patient (0.2 mg to a 60 kg human patient; See Reagan-Shaw FASEBJ Vol. 22 pages 659-661. Published 2007 Table 1 for average weight of an adult human).  
Secondly, as evidenced by Kabat (Review of Optometry. Published 06/15/2009), said dapiprazole regimen of Alster above is a remedy for night haloes secondary to LASIK and eliminate postoperative blur and aberattions that sometimes plague refractory surgery patients (page 3-4, reference 11 is the Alster reference above).
 Claim(s) 1, 3, 5, 11, 16-18, 22, 24-25  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geyer (Graefe’s Arch Clin Exp Ophthalmol Vol. 233 pages 448-451. Published 1995).
Geyer discloses the administration of 0.5% wt. dapiprazole eyedrops with pilocarpine to treat patients comprising acute angle closure glaucoma, as dapiprazole constricts pupils, paralyzes the dilator muscle without an accompanying shallowing of the anterior chamber or an increase in relative pupillary block  (abstract, page 448 left-right col., page 450 right col.).

 Claim(s) 1-2, 11, 16-18, 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma (WO2009/077736 published 06/25/2009).
Sharma teaches the method of treating presbyopia in a subject in need comprising topically administering via an eye drop formulation a composition comprising 0.5% wt. dapiprazole in combination with pilocarpine (abstract, pages 4-10, claims 1, 8-9, 17-18).
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9-13, 16-18, 21, 23-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvestrini (U.S Patent 4,307,096 published 12/22/1981) in view of John (US2004/0220270 published 11/04/2004). 
Silvestrini teaches the method of treating glaucoma in a subject in need comprising administering a therapeutically effective amount of 3-[2-4-(2-tolyl)-1-piperazinyl-)ethyl]-5,6,7,8-tetrahydro-s-triazol-[4,3-a]pyridine (abstract, col. 6 lines 1-25, col. 8 lines 5-25, claims 1, 4).
 
    PNG
    media_image1.png
    583
    959
    media_image1.png
    Greyscale

As evidenced by CAS Registry database, said 3-[2-4-(2-tolyl)-1-piperazinyl-)ethyl]-5,6,7,8-tetrahydro-s-triazol-[4,3-a]pyridine corresponds to the claimed dapiprazole. 
Silvestrini teaches that said agent reduces ocular pressure in a subject in need and is administered via an intravenous injection in a dose of 0.1-1 mg/kg disorder (col. 8 lines 5-25). Preparing said compound in a hydrochloride salt formulation to treat the disclosed ocular disorder is taught by Silvestrini (col 1. Line 65 to col. 2 line 8). Administration of said therapeutic agent, 2-4 times per day to the eye of the subject is embodied in the methodology of Silvestrini (col. 9 lines 30-40). 
However, Silvestrini does not specifically teach wherein said glaucoma treating dapiprazole is intravitreally administered or intraretinally administered to the subject. 
John teaches that it is routine in the art to administer anti-glaucoma agents to subjects in need via ocular injection including intravitreal injection in order to treat the ocular disorder (claims 1, 7-9).
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer the glaucoma treating dapiprazole of Silvestrini, via intravitreal injection to said subject in view of John.
MPEP 2143 provides rationale for a conclusion of obviousness including (A): Combining prior art elements according to known methods to obtain predictable results;
In the instant case, it was known in the art that administering anti-glaucoma agents to subjects via intravitreal injection was an effective strategy to treat the ocular disorder in the subject (John). Considering Silvestri teaches treating glaucoma in a subject comprising administering dapiprazole via injection to a subject in need, said artisan would have readily predicted that said dapiprazole injection formulation, intravitreally administered would have effectively treated the subject in need. 
It is noted that the combination of Silvestrini and John do not specifically teach wherein said dapiprazole formulation is intraretinally administered to the subject. However, the combination of Silvestrini and John provide a range of workable ocular injection locations to deliver the glaucoma therapeutic and it would have been customary for an artisan of ordinary skill to determine the optimal ocular tissue to deliver the glaucoma treating dapiprazole to best achieve the desired result. Furthermore, absent any evidence demonstrating a patentable difference between the composition and the criticality of the claimed amounts, the determination of the optimum workable condition (s) given the guidance of the prior art would have been generally prima facie In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628